     Case 3:18-cv-01640-MMA-LL Document 49 Filed 06/23/20 PageID.558 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID HUERTA,                                       Case No.: 18CV1640-MMA-LL
12                                      Plaintiff,
                                                         ORDER GRANTING EX PARTE
13   v.                                                  MOTION TO VACATE REMAINING
                                                         PRETRIAL DATES
14   CHAD F. WOLF,
15                                    Defendant.         [ECF No. 47]
16
17
           Currently before the Court is Defendant’s “Ex Parte Application to Vacate
18
     Remaining Pretrial Dates Pending the Court’s Summary Judgment Ruling.” ECF No. 47.
19
     Defendant requests that the Court vacate the Mandatory Settlement Conference (“MSC”)
20
     and any remaining pretrial deadlines pending the Court’s decision on Defendant’s Motion
21
     for Summary Judgment. ECF No. 47 at 1. In support, Defendant argues that pending the
22   Court’s determination on the Motion for Summary Judgment, “there is no reasonable
23   potential for settlement” at the MSC. Id. Further, Defendant argues the Court’s ruling
24   “could have significant impact on the scope of, or need for, any further pretrial events and
25   deadlines.” Id. Plaintiff indicated in a correspondence to the Court that it did not oppose—
26
27
28
                                                     1
                                                                          18CV1640-MMA-LL
     Case 3:18-cv-01640-MMA-LL Document 49 Filed 06/23/20 PageID.559 Page 2 of 2



1    but did not file a response to Defendant’s Application on the docket.1
2          Good cause found, the Court GRANTS Defendant’s Application. Specifically, the
3    Court VACATES the MSC currently set for June 30, 2020 at 1:30 p.m. The Parties are
4    ORDERED to contact the Chambers of Magistrate Judge Linda Lopez within two days of
5    the Court’s ruling on Defendant’s Motion for Summary Judgment [ECF No. 33], if
6    appropriate, to reschedule the MSC.
7          As to Defendant’s remaining request, Defendant does not indicate (and the Court is
8    unable to determine) what other deadlines Defendant is seeking to vacate at this time. Per
9    the Court’s Scheduling Order:
10
                  If appropriate, following the filing of an order ruling on a motion
11                for summary judgment or other dispositive pretrial motion, or in
12                the event no such motion is filed, after the expiration of the
                  deadline set forth in paragraph 8, supra, Judge Anello will issue
13                a pretrial scheduling order setting a pretrial conference, trial date,
14                and all related pretrial deadlines. The parties must review and be
                  familiar with Judge Anello’s Civil Chambers Rules, which
15                provide additional information regarding pretrial scheduling.
16
     ECF No. 28 at 3. The Parties are advised to thoroughly review Judge Anello’s Civil
17
     Chamber Rules on pretrial scheduling.
18
           IT IS SO ORDERED.
19
20   Dated: June 23, 2020
21
22
23
24
25
     1
      Plaintiff is cautioned e-mails sent to efile_Lopez@casd.uscourts.gov will not be
26
     considered by the Court unless specifically authorized. Instead, any motions,
27   applications, requests, or notices must be filed in accordance with the Federal Rules of
     Civil Procedure and Civil Local Rules for the Southern District of California.
28
                                                    2
                                                                              18CV1640-MMA-LL
